902 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clayton M. MORRIS-EL, a/k/a John M. Morris-El, Plaintiff-Appellant,v.J.J. CLARK, Defendants-Appellees.
No. 90-7254.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 8, 1990.Decided April 17, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 88-688-AM)
Clayton M. Morris-El, appellant pro se.
Dennis Edward Szybala, Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Clayton M. Morris-El appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Morris-El's equal protection and due process challenge to the District of Columbia Good Time Credits Act of 1986, D.C.Code Secs. 24-428, et seq., fails because that precise challenge to the Act was recently rejected in Moss v. Clark, 886 F.2d 686 (4th Cir.1989).  Morris-El's remaining claims are without merit for the reasons stated by the district court.    Morris-El v. Clark, CA-88-0688-AM (E.D.Va. July 5, 1989).  Accordingly, we affirm the dismissal of the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED